DETAILED ACTION
This Office Action is in response to the amendment filed 1/21/2021 and interview held 2/10/2021.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Garrity, Reg. No. 60,470, on 2/10/2021.
The claims have been amended as follows: 

(Currently Amended)	A computer-implemented method, comprising:
querying features of a digital object as respective vectors;
deriving a queried histogram q based on the respective vectors;
assessing distances between pairs of histograms comprising the queried histogram q and one of a plurality of histograms p stored in a histogram database, wherein each of the histograms is a representation of a digital object and said representation comprises bins associating weights to respective vectors, the latter representing respective features of said digital object, and wherein the method further comprises, for each pair {p, q} of histograms p and q of said pairs of histograms:
computing a distance between p and q of said each pair {p, q}, comprising:
computing said distance using linear algebra primitives of a first library [[is]] according to a cost of moving p into q, so as to obtain a flow matrix F, whose matrix elements Fi, j indicate, for each pair {i, j} of bins of p and q, how i of p has to flow to a bin j of q to move p into q, by minimizing a quantity ∑i, j Fi, j · Ci, j, where Ci, j is a matrix element of a cost matrix C representing said cost, and
minimizing using linear algebra primitives of a second library, said quantity ∑i, j Fi, j · Ci, j under two flow constraints, these including a relaxed flow constraint Fi, j ≤ ri, j and a complementary flow constraint, wherein the relaxed flow constraint Fi, j ≤ ri, j is applied for at least some of the pairs {i, j}, with ri, j equal to pi or qj, where pi and qj are weights associated to bins i and j of p and q, respectively, and the complementary flow constraint is either an out-flow constraint ∑j Fi, j = pi if ri, j = qj or an in-flow constraint ∑i Fi, j = qj if ri, j = pi; and
wherein the first and second libraries comprise linear algebra primitives of general-purpose computing on one or more graphics processing units.

(Currently Amended)	 The computer-implemented method according to claim 1, wherein 
said distance is computed twice, one time by imposing the out-flow constraint ∑j Fi, j = pi, for all i, while imposing the relaxed, in-flow constraint Fi, j ≤ qj, and another time by imposing the in-flow constraint ∑i Fi, j = qj, for all j, while imposing the relaxed, out-flow constraint Fi, j ≤ pi.

(Currently Amended)	 The computer-implemented method according to claim 1, wherein
the relaxed constraint Fi, j ≤ ri, j is only applied where Ci, j = 0. 

(Currently Amended)	 The computer-implemented method according to claim 3, wherein 
computing said distance further comprises, where Ci, j = 0, removing the weight corresponding to one of bin i of p and bin j of q, depending on whether the relaxed constraint Fi, j ≤ pi or Fi, j ≤ qj is applied, respectively.

(Currently Amended)	 The computer-implemented method according to claim 4, wherein computing said distance further comprises: 
computing the two smallest values in each row or column of C, depending on whether the relaxed constraint Fi, j ≤ pi or Fi, j ≤ qj is applied, respectively; and
evaluating a cost of moving weights from p to q, as allowed under both the relaxed constraint and the complementary constraint applied, according to the two smallest values computed.

(Currently Amended)	 The computer-implemented method according to claim 5, wherein evaluating the cost of moving weights from p to q further comprises: 
if the matrix element Ci, j corresponding the smallest of said two smallest values is equal to zero, evaluating a first amount of transfer from a corresponding bin i of p to a corresponding bin j of q, as allowed under the relaxed constraint and the complementary constraint applied; and
then, evaluating a second amount of transfer from p to q corresponding to a second smallest value of said two smallest values, as allowed under the complementary constraint.

(Currently Amended)	 The computer-implemented method according to claim 1, wherein 
the quantity ∑i, j Fi, j · Ci, j is minimized under a relaxed flow constraint applied for all of the pairs {i, j}.

(Currently Amended)	 The computer-implemented method according to claim 7, wherein computing said distance further comprises:
for each pair {i, j}, sorting columns or rows of C in an ascending order, whereby columns of C are sorted for each i if the relaxed flow constraint applied is Fi, j ≤ qj, or rows of C are sorted for each j if the relaxed constraint applied is Fi, j ≤ pi, and
p to q, as allowed under the relaxed constraint and the complementary constraint applied, and according to the sorted columns or rows of C.

(Currently Amended)	 The computer-implemented method according to claim 8, wherein computing said distance further comprises:
where the relaxed flow constraint is Fi, j ≤ qj, sorting, for each i, the i-th row                         
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                     
                                    [
                                    1
                                    .
                                    .
                                    .
                                    
                                        
                                            n
                                        
                                        
                                            q
                                        
                                    
                                    ]
                                
                            
                        
                     of C to create a list sp such that                         
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                     
                                
                            
                            ≤
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                            
                        
                     for l ∈ {1, … , nq −1}, where                         
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                
                            
                        
                     denotes the l-th smallest distance between bin i of p and bins sp[l] of q, and
where the relaxed constraint is Fi, j ≤ pi, sorting, for each j, the j-th column                         
                            
                                
                                    C
                                
                                
                                     
                                    
                                        
                                            1
                                            .
                                            .
                                            .
                                            
                                                
                                                    n
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                    j
                                
                            
                        
                     of C to create a list sq such that                         
                            
                                
                                    C
                                
                                
                                    
                                        
                                            s
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                    ,
                                     
                                    j
                                     
                                
                            
                            ≤
                            
                                
                                    C
                                
                                
                                    
                                        
                                            s
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                    ,
                                    j
                                
                            
                        
                     for l ∈ {1, … , np −1}, where                         
                            
                                
                                    C
                                
                                
                                    
                                        
                                            s
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                    ,
                                    j
                                
                            
                        
                     denotes the l-th smallest distance between bin j of q and bins sq[l] in p.

(Currently Amended)	 The computer-implemented method according to claim 9, wherein 
evaluating the cost of moving weights from p to q is performed as an iterative process, whereby Fi, j elements are iteratively evaluated based on the relaxed flow constraint and the complementary flow constraint, and contributions of Fi, j elements to a cumulative transportation cost are evaluated by multiplying Fi, j elements with                         
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            p
                                            /
                                            q
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                
                            
                        
                     elements obtained from said lists sp and sq. 

(Currently Amended)	 The computer-implemented method according to claim 10, wherein
said iterative process is interrupted upon completing an iteration thereof, before having evaluated the cost of moving all weights from p to q, and
the evaluation of the cost of moving remaining weights from p to q is resumed based on an algorithm that differs from said iterative process in complexity. 

(Currently Amended)	 The computer-implemented method according to claim 11, wherein 
the evaluation is resumed based on a relaxed word mover’s distance method.

(Currently Amended)	 The computer-implemented method according to claim 10, wherein 
said iterative process is terminated upon completing a single iteration. 

(Currently Amended)	 The computer-implemented method according to claim 10, wherein 
said method is implemented as a method having a linear average time complexity. 

(Currently Amended)	 The computer-implemented method according to claim 14, wherein 
said method has three phases, each having a linear average time complexity, whereby the method further comprises, given a query histogram q and a parameter k determining a number of iterations to be performed in said iterative process:
during a first phase, and for each vector in a vocabulary V of vectors of histograms p of a database of histograms, determining top-k closest vectors in q;
during a second phase, for each histogram p of the database, obtaining matrix elements                         
                            
                                
                                    F
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                
                            
                        
                     indicating how much weight of a bin i of p has to flow to a bin                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    l
                                
                            
                             
                        
                    of q to move p into q, where                         
                            
                                
                                    s
                                
                                
                                    i
                                
                            
                            
                                
                                    l
                                
                            
                             
                        
                    corresponds to the l-th closest vector in q to a vector of bin i of p, by minimizing the quantity ∑i, l                         
                            
                                
                                    F
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                
                            
                        
                    ·                         
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                     
                                
                            
                        
                     under both the relaxed flow constraint and the complementary flow constraint, wherein the summation ∑i, l is performed for l varying from 1 to k – 1, such that k – 1 iterations of said iterative process are performed; and
during a third phase, obtaining matrix elements                         
                            
                                
                                    F
                                
                                
                                    i
                                    ,
                                    
                                        
                                            s
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            k
                                        
                                    
                                     
                                
                            
                        
                     indicating how remaining weights of p have to flow to a k -th closest vector in q, without imposing the relaxed flow constraint.

(Currently Amended)	 The computer-implemented method according to claim 15, wherein 
determining the top-k closest vectors in q comprises:
performing a dense matrix-matrix multiplication between a v × m matrix V and a transpose of a h × m matrix Q to obtain a v × h distance matrix D, where V stores information from the vocabulary V, m is a dimension of the vectors in V, v is a size of V, and Q stores information from the query histogram q of size h; 
performing a row-wise reduction, whereby the top-k closest vectors are computed in each row of D and stored on a v × k matrix Z, whereas indices of q that are associated with the top-k closest vectors computed are stored on a v × k matrix S; and
constructing a v × k matrix W matrix storing corresponding weights of q, wherein                         
                            
                                
                                    W
                                
                                
                                    i
                                    ,
                                     
                                    l
                                
                            
                             
                            =
                            
                                
                                    q
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            i
                                        
                                    
                                    [
                                    l
                                    ]
                                
                            
                        
                     for i = 1, ..., v and l = 1, ..., k, 
during the second phase,
the matrices Z and W are used to transport a largest possible weight of p, this transportation being, by virtue of W, constrained to a smallest possible cost as given by Z, 
the database histograms are iteratively split into matrices X(l) and Y(l) based on W, where Y(l) indicates weights transported from the database histograms p to the query histogram q at iteration l, and X(l) indicates weights remaining in the database histograms after l iterations, whereby a cost of transporting Y(l) to a histogram q is computed as Y(l) · z(l), where z(l) is the l-th column of Z, and
during the third phase and upon completion of k – 1 iterations, a cost of transporting remaining weights from p to q is determined by multiplying X(k−1) by z(k). 

(Currently Amended)	 The computer-implemented method according to claim 1, wherein
Ci, j is computed on-the-fly, upon minimizing said quantity ∑i, j Fi, j · Ci, j. 

(Cancelled)	

(Currently Amended)	 The computer-implemented method according to claim 1, wherein
a computation of said distance between pairs of histograms is distributed across a cluster of graphics processing units.

(Currently Amended)	A computer program product comprising a non-transitory computer readable storage medium embodying program instructions executable by one or more processors to perform:
querying features of a digital object as respective vectors;
deriving a queried histogram q based on the respective vectors;
assessing distances between pairs of histograms comprising the queried histogram q and one of a plurality of histograms p stored in a histogram database
assessing distances between pairs of histograms, wherein each of the histograms is a representation of a digital object and said representation comprises bins associating weights to respective vectors, the latter representing respective features of said digital object; 
for each pair {p, q} of histograms p and q of said pairs of histograms, to
compute a distance between p and q of said each pair {p, q}, comprising:
computing said distance using linear algebra primitives of a first library according to a cost of moving p into q, so as to obtain a flow matrix F, whose matrix elements Fi, j indicate, for each pair {i, j} of bins of p and q, how much weight of a bin i of p has to flow to a bin j of q to move p into q, by minimizing a quantity ∑i, j Fi, j · Ci, j, where Ci, j is a matrix element of a cost matrix C representing said cost, and
minimizing, using linear algebra primitives of a second library said quantity ∑i, j Fi, j · Ci, j under two flow constraints, these including a relaxed flow Fi, j ≤ ri, j and a complementary flow constraint, wherein the relaxed flow constraint Fi, j ≤ ri, j is applied for at least some of the pairs {i, j}, with ri, j equal to pi or qj, where pi and qj are weights associated to bins i and j of p and q, respectively, and the complementary flow constraint is either an out-flow constraint ∑j Fi, j = pi if ri, j = qj or an in-flow constraint ∑i Fi, j = qj if ri, j = pi; and
wherein the first and second libraries comprise linear algebra primitives of general-purpose computing on one or more graphics processing units.


Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Atasu et al., “Linear-Complexity Relaxed Word Mover’s Distance with GPU Acceleration”, and Applicant’s admitted prior art as disclosed in the instant specification (hereinafter AAPA).  
Atasu discloses computing distances between pairs of histograms from two sets of histograms, comprising computing a floating-point vector representing a distance between each word in a vocabulary and its closest entry in the second set of histograms, and computing sparse-matrix, dense-vector multiplication between a dense matrix representation of the first set of histograms and the floating-point vector.  The sparse-matrix, dense-vector multiplication obtains distances between all histograms of the first set and a histogram of the second set, and is repeated for each histogram in the second set, in order to obtain a matrix representing distances between all pairs of histograms.
AAPA discloses that computing the distance between pairs of histograms p and q usually utilizes a relaxed flow constraint in combination with a complementary (non-relaxed) constraint, 
However, none of the prior art teaches assessing distances between pairs of histograms wherein the cost of moving p into q is minimized under two flow constraints, including both a relaxed flow constraint and a complementary flow constraint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182